OFFICE OF THE ATTORNEY      GENERAL   OF TEXAS
                       AUSTIN




Xoaorabls Ton L. Weuahar.$
Soorstary of Etate
Austla, Tsxsu
Attentlon: Xx'.Claude A. Xllllaas
Dear 8lrr
mll.T~L.BeauahamD,        me. &



          The oplalon ai thla dopertmnt Is raqwstad
upozithe question uhe%ber the Captroller haa takaa the
oorrect position in raspecrtto tbs paymoat of mob travel-
1.x exp%as%6.
          Tour attention la dlreotedto the fact that,
though your dopartmant10 obargodwith tba adzdnlatration
and enfaroownt of tbe Real BstatrLlom~alngAot (HOMO
Bill No. 17, Regular Seaaioa, 46th Legislature),therm Im
nothing In the Act ~th~rirlng     or requiring yoim depart-
ment to.travelabout wer the Stat. at the roqtwmt OS
latoraiste6iartles for the purpoao oi explainingthe Aot
to them and tcoarry to mob lntmwted partlss applioa-
tion blanka. Nor OUI woh duty 05 lutborlt bo maaoaably
kpllad Srom the Saotthat yaw departsantIs obergml ulth
atilalatari~ and lnScwoirrg;  ‘tbo3ar.   The l(hinirtration
~4 oafaoownt :oS thi8 Aot dW8. not imply% in say r%sjb%ot
tha 8r mmp tio0 nsth e~~1 0
                          0swg 6i 8a+imr   t0 th06e l00t-
04 by'amd olmrgad dth knowlodgo of She oxiateaoe,tom
and mqalr8aeata 0r tbo 38~. Moris~tooat~plata4that
ywrdapartment shall incur tnv~logaxpsoaaa Sor the PUP-
poaa of oarrying applloationafor l.laonaoa to int*ro~tod
peruma la the rarloaa oommuaItlo8QS the Stat% an6 lend-
Inn Your aerviaoa to CnlOh SQD~hSUtS lal the riliilrg Gut
oS-&oh lpplloatIone.        --
           The gsne~     ridor to EiaiateBill #a.
Seaslon,46th    LSgislatWS,   Dl'OTid.8 fa prt   88

          -No moalw herein ~pproprlatetl ahall
     bo spsnf to py ths traraliag sxPans!p of
     State fsaployeeto anf tJpI OS OonventiOQ~?&a
     tha State or wIthout the fNate.*
         -(I)   xxoeptas otherulmo 8psSiriSali*
     ersmptsd, the provisIon OS this Aot eball
     apply aloo to dapwtnent heads sad meatbere OS
     ool3l&c3I 0nll.n

          Your statementof Isots si!wwa that the lmo a di-
ta r es
      for travdlng espoaeer fall lquaroly within tho
terms oS this prohIbitIon. rw ara, tberuron, advlbed
that the ComptrollerIs aorreot In raiuelng to laoUs a
uarrant therefor.
eon. Tom L. Beiuohhamp,Pag* 3.


          We trust that the rorogolng satlafaotorlly
amwer0. your Inquiry.



                                 Al"T!)RNBY
                                         C?!HXRALOF TZXAS


                                          R. Ti.Falraldld
                                                Awl Bknt